DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hind, US 2018/0247072, hereinafter Hind  in view of Mittelstadt et al., US 20130097430 A1, hereinafter Mittelstadt.

As per claim 1, Hind discloses:

a content item of the plurality of content items to a permissions-filtered results set based on the access control list identifying the user as not having permission to access the content item;
Hind discloses a method of configuring  search engine to evaluate user permissions based on a user identify of a user providing a query input and returning limited query results by applying a permissions-filtered to the plurality of content items of results (e.g., “a content item of the plurality of content items to a permissions-filtered results”):
(Hind [0007] In one aspect, which can relate to enabling of dynamic faceting of search results in a CMS with application of permissions constraints within a search engine, a method includes evaluating user permissions based on a user identity of a user providing a query input for a search on content managed by the content management system. The evaluating occurs in a search engine associated with a content management system. The method further includes the search engine constraining possible results returned from a search for the query input using a content index of a plurality of content items maintained in a repository of the content management system. The constraining is based on the evaluating of the user permissions and includes limiting the search engine from adding a content item of the plurality of content items to a permissions-filtered results set unless the evaluating of the user permissions does not exclude the content item and the search for the query input returns the content item.”)

aggregating, by the at least one processor and based on the execution plan, the permissions-filtered results set; and returning, the aggregated permissions-filtered results set.  
Hind discloses a method of returning permission-filtered results set (e.g., “the aggregated permissions-filtered results set”) for the projected query inputs
(Hind [0045] Alternatively, a ranking of the permissions filtered results set for the projected query inputs can be based on recentness of access ( e.g. by the user or by other users) of the content items in the generated permissions-filtered results sets. Any other criteria for ranking the permissions filtered results sets resulting from the projected query inputs is also within the scope of the current subject matter.)

With respect to claim 1, Hind does not explicitly discloses a method of creating the execution plan and having possible results returned from the query using a content index of a plurality of content items.

A computer-implemented method comprising: receiving, by at least one processor, a query and an access control list associated with a user, the query requesting content managed by a content management system; generating, by the at least one processor, an execution plan based on the query and the access control list; constraining, by the at least one processor and based on the execution plan, possible results returned from the query using a content index of a plurality of content items maintained in a repository of the content management system, 

However, Hind in view of Mittelstadt discloses a method of configuring execution engine, which executes the query using the execution plan and the indexes in order to find and retrieve the data (e.g., “possible results returned from the query using a content index of a plurality of content items”) in the database table: 
(Mittelstadt [0036] The optimizer 215 performs query optimization on the parsed statement 210. As a result of query optimization, the optimizer 215 generates one or more execution plans 225, using data such as resource availability, platform capabilities, query content information, etc., that is stored in the database 220. Once generated, the optimizer 215 sends the execution plan 225 to the execution engine 230, which executes the query 158 using the execution plan 225 and the indexes 240, in order to find and retrieve the data in the database tables 235 in the database 220 that satisfies the criteria of the query 158. The execution engine 230 stores the resultant data that satisfies the criteria specified by the query 158 into the result set 152, which is returned to the application 160 as a response to the query 158.)

Thus, one of ordinary skill in the art would have motivated to use teachings of Mittelstadt, a method of generating one or more execution plans and indexes in order to find and retrieve the data because indexes make search queries much faster and avoids retrieving duplicates item by uniquely identifying a record of data by index, resulting improved performance on searching content in a database system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mittelstadt into the system of Hind because, they are analogous art as being directed to the same field of endeavor, the system and method of content management system. 

As per claim 2, The method as in claim 1, further comprising: evaluating user permissions based on a user identity of the user, the evaluating comprising searching a user permissions index for permissions granted to the user based on the user identity.

Hind discloses a method of user permissions index including an access control list index maintained by the search engine where the access control lists designating the user identity as being allowed a sufficient level of access to content items (e.g., “a user permissions index for permissions granted to the user based on the user identity”) assigned to those access control lists:  
(Hind [0008] The user permissions index can include an access control list index maintained by the search engine. The evaluating of the user permissions based on the user identity of the user can include searching an access control list index for access control lists designating the user identity as being allowed a sufficient level of access to content items assigned to those access control lists. The query input can include a partial query input that can include a string of characters entered by the user into a search term input user interface element in a user interface presented to the user.)

As per claim 3, The method as in claim 2, wherein the user permissions index comprises an access control list index maintained by the content management system.  
Hind discloses a method of configuring the search engine to maintain the user permissions index, includes an access control list. 
(Hind [0010] lines 3-16: “A method can further include using the permissions-filtered results set to identify a projected query input based on the partial query input for presentation to the user via the user interface. The evaluating of the user permissions based on the user identity of the user can include a search on a user permissions index for permissions granted to the user based on the user identity. The user permissions index can include an access control list index maintained by the search engine. The evaluating of the user permissions based on the user identity of the user can include searching an access control list index for access control lists designating the user identity as being allowed a sufficient level of access to content items assigned to those access control lists.”)

As per claim 4, The method as in claim 3, wherein the evaluating of the user permissions comprises searching an access control list index for access control lists designating the user identity as having a sufficient level of access to content items assigned to the access control lists.  
Hind discloses designating the user identity as being allowed a sufficient level of access to content items assigned to those access control lists:
(Hind [0010] The evaluating of the user permissions based on the user identity of the user can include searching an access control list index for access control lists designating the user identity as being allowed a sufficient level of access to content items assigned to those access control lists.”)

As per claim 5, The method as in claim 1, wherein the query comprises a string of characters entered by the user into a user interface. 
Hind discloses a method of using user interface to receive string of characters by user: 
(Hind [0044] For generating a permissions-filtered suggested results set 520, the search engine can perform a full lookup on the content index 218 as well as the user permissions index 310 to determine a set of content items that are to be returned based on whatever string of characters has been input by the user into the search term input user interface element.”)

As per claim 6, The method as in claim 5, wherein the returning the aggregated permissions-filtered results set comprises providing the aggregated permissions-filtered results set to the user interface.  
Hind discloses a method of returning search result sets by limiting the search engine from adding a content item of the plurality of content items to a permissions-filtered results set (e.g., “aggregated permissions-filtered results set”):
(Hind [0007] The constraining is based on the evaluating of the user permissions and includes limiting the search engine from adding a content item of the plurality of content items to a permissions-filtered results set unless the evaluating of the user permissions does not exclude the content item and the search for the query input returns the content item. The permissions-filtered results set is returned by the search engine along with permissions-corrected summary statistics representative of the permissions-filtered results set. The returning includes dynamically generating facets for grouping the permissions-filtered results set according to one or more faceting criteria.)

As per claim 7, The method as in claim 1, wherein the generating is based on a virtual field.  
(Note: Examiner read term “virtual field” in the light of specification and interprets it as a creation of timestamps. See paragraph [0029] lines 12-16 of pending application)
Hind discloses generating timestamp (e.g., “virtual field”) to reflect content update in the database
(Hind [0055] lines 16-20: For example, if a content change occurs, the metadata would be updated to reflect a new "saved" timestamp or the like. Absence of any metadata change would therefore indicate that no change has occurred to the content.)

As per claim 8, The method of claim 7, wherein the virtual field comprises time series data.  

Hind discloses generating timestamp (e.g., “time series data”) to reflect content update in the database
(Hind [0055] lines 16-20: For example, if a content change occurs, the metadata would be updated to reflect a new "saved" timestamp or the like. Absence of any metadata change would therefore indicate that no change has occurred to the content.)

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hind, in view of Mittelstadt and further in view of Kikuchi et al., US 20170371954 hereinafter Kikuchi.

As per claim 9, The method of claim 7, wherein the virtual field specifies a machine learning operation.  
Hind and combined do not explicitly discloses a method of specifying a machine learning operation on a virtual field.
However, Hind in view of Kikuchi discloses a method of performing search queries of keywords words identified through machine learning (e.g., “virtual field specifies a machine learning operation”) as synonymous or closely related to keywords within the user-entered search terms
(Kikuchi [0014] lines 8-13: “Therefore, the present embodiment has the capacity to improve the technical field of search query data processing by performing search queries of keywords words identified through machine learning as synonymous or closely related to keywords within the user-entered search terms and calculating statistics related to the performed search queries.”)

Therefore, it would have been obvious to one of ordinary skill in the art to combine teachings of Kikuchi, a method of performing search queries of keywords words identified through machine learning because it would improve search performance by using synonymous or closely related to keywords which are identified through machine learning process. 

As per claim 10,  A system comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:   receiving a query and an access control list associated with a user, the query requesting content managed by a content management system; generating an execution plan based on the query and the access control list; constraining, based on the execution plan, possible results returned from the query using a content index of a plurality of content items maintained in a repository of the content management system, the constraining comprising limiting the at least one data processor from adding a content item of the plurality of content items to a permissions- filtered results set based on the access control list identifying the user as not having permission to access the content item; aggregating, based on the execution plan, the permissions-filtered results set; and returning the aggregated permissions-filtered results set. 

Claims 10 is analogous to claim 1 and is rejected under the same rationale as indicated above.
 
As per claim 11, The system as in claim 10, wherein the operations further comprise: evaluating user permissions based on a user identity of the user, the evaluating comprising searching a user permissions index for permissions granted to the user based on the user identity.  

Claims 11 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 12, The system as in claim 11, wherein the user permissions index comprises an access control list index maintained by the content management system. 

Claims 12 is analogous to claim 3 and is rejected under the same rationale as indicated above.
 

As per claim 13, The system as in claim 12, wherein the evaluating of the user permissions comprises searching an access control list index for access control lists designating the user identity as having a sufficient level of access to content items assigned to the access control lists. 

Claims 13 is analogous to claim 4 and is rejected under the same rationale as indicated above.
 
As per claim 14, The system as in claim 10, wherein the query comprises a string of characters entered by the user into a user interface.  

Claims 14 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 15, The method as in claim 14, wherein the returning the aggregated permissions-filtered results set comprises providing the aggregated permissions-filtered results set to the user interface.  

Claims 15 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 16, The method as in claim 10, wherein the generating is based on a virtual field. 

Claims 16 is analogous to claim 7 and is rejected under the same rationale as indicated above. 

As per claim 17, The method of claim 16, wherein the virtual field comprises time series data.  

Claims 17 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 18, The method of claim 16, wherein the virtual field specifies a machine learning operation.

Claims 18 is analogous to claim 9 and is rejected under the same rationale as indicated above.
  
As per claim 19, A non-transitory computer program product storing instructions which, when executed by at least one data processor, causes operations comprising: receiving a query and an access control list associated with a user, the query requesting content managed by a content management system; generating an execution plan based on the query and the access control list; constraining, based on the execution plan, possible results returned from the query using a content index of a plurality of content items maintained in a repository of the content management system, the constraining comprising limiting the at least one data processor from adding a content item of the plurality of content items to a permissions- filtered results set based on the access control list identifying the user as not having permission to access the content item;   aggregating, based on the execution plan, the permissions-filtered results set; and returning the aggregated permissions-filtered results set.  

Claims 19 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 20,  The non-transitory computer program product of claim 19, wherein the operations further comprise: evaluating user permissions based on a user identity of the user, the evaluating comprising searching a user permissions index for permissions granted to the user based on the user identity, wherein the user permissions index comprises an access control list index maintained by the content management system, and wherein the evaluating of the user permissions comprises searching an access control list index for access control lists designating the user identity as having a sufficient level of access to content items assigned to the access control lists. 

Claims 20 is analogous to claim 4 and is rejected under the same rationale as indicated above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154